Citation Nr: 1626239	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-04 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder to include ischemic heart disease and an enlarged heart claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970 to include service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinent part, denied service connection for ischemic heart disease claimed as the result of herbicide exposure.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a heart disorder is warranted as his enlarged heart is a manifestation of his presumed herbicide exposure while in the Republic of Vietnam.  

The report of an August 2010 VA heart examination states that the Veteran was not diagnosed with ischemic heart disease or any other heart disorder.  In his December 2010 notice of disagreement, the Veteran advanced that he was "currently diagnosed with an enlarged heart."  To date, however, the Veteran has not been specifically advised to submit the clinical evidence which specifically verifies his claim that he suffers from an enlarged heart.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide VA with copies of the medical records or written authorizations to secure the medical records which would corroborate his claim that he currently suffers from ischemic heart disease to include an enlarged heart.  Thereafter, the RO should conduct all appropriate development to include securing any private and/or VA medical records showing treatment for ischemic heart disease, to include all VA records dated since April 2016.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

